Citation Nr: 0907131	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-25 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral eye 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for swollen neck 
glands.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1958 and from March 19 to September 11, 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to service 
connection for PTSD, bilateral eye condition, osteoarthritis 
of the bilateral knee, sinus condition, diabetes mellitus, 
hypertension and swollen neck glands, and determined that new 
and material evidence had not been received sufficient to 
reopen a claim for entitlement to service connection for 
degenerative joint disease (DJD) of the lumbar spine.  In a 
statement of the case issued in August 2005, the RO 
determined that new and material evidence had not been 
received sufficient to reopen a claim for entitlement to 
service connection for DJD of the right hip.  

Although in February 2005 the Veteran had requested a hearing 
before a Decision Review Officer at the RO, in a signed 
written statement submitted with his substantive appeal 
received in August 2005, the Veteran stated that he did not 
choose to have a hearing on his appeal.  He requested that 
his appeal be forwarded directly to the Board.  Thus, the 
Veteran's August 2005 statement, in effect, has withdrawn his 
earlier request for a DRO hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Evidence of record indicates that the Veteran is in receipt 
of Social Security Administration (SSA) benefits with a 
disability onset date in March 1998.  There is no indication 
that the SSA has been contacted in order to obtain these 
records.  The United States Court of Appeals for Veterans 
Claims has interpreted the duty to assist to include 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Moore v. 
Shinseki, -- F.3d --, 2009 WL 306704 (Fed. Cir.), Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363, 370, 372 (1992); Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  Because such records may be 
useful in adjudicating the Veteran's claim, the Board finds 
that an effort should be made to obtain them.  Consequently, 
these records must be obtained and associated with the claims 
file prior to final adjudication of the veteran's claim.

In addition, the Veteran seeks entitlement to service 
connection for a lumbar spine disability and a right hip 
disability.  Those issues were previously denied in a 
November 1997 rating decision.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  VA's duty to notify a claimant seeking 
to reopen a claim includes advising the claimant of the 
evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  VA must, in the context of a 
claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
a notification letter was previously issued on the issue of 
service connection for a lumbar spine disability, it does not 
comply with the Kent ruling.  In addition, regarding the 
claim for a right hip disability, it does not appear that the 
Veteran has been sent a notification letter under the 
provisions of the VCCA that also complies with the Kent 
ruling.

The Veteran also seeks entitlement to service connection for 
swollen neck glands.  He claims that he was treated in 
service for a throat condition and continues to have 
problems.  Service treatment records show the Veteran was 
diagnosed with acute pharyngitis in March 1955 and sought 
treatment on several occasions for complaints of a sore 
throat.  In June 1958, the Veteran complained of a sore 
throat and of having the same symptoms for the past two years 
upon entering service.  The impression was vasomotor 
rhinitis.  In November 1958, the impression was tonsillitis.  
The Board finds a VA examination necessary to determine if 
the Veteran's claimed swollen neck glands are related to or 
had their onset during service.  In this regard, the third 
prong of 38 C.F.R. § 3.159(c)(4) requires a VA examination to 
address the etiology of a disability when the Veteran seeking 
service connection meets the low threshold requirement that 
"indicates" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the Veteran's statements indicate that his 
claimed swollen neck gland symptoms may be related to 
service.  The absence of a medical opinion addressing this 
issue requires an examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All efforts to 
obtain those records must be documented 
for the record.  If no records are 
available, it must be so stated, in 
writing, for the record.

2.  In compliance with the Kent ruling, 
advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for a lumbar spine disability.  
Advise the appellant of the element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial.  Further notify the 
appellant of information and evidence that 
VA will seek to obtain and information and 
evidence that he is expected to provide.  

3.  Send the appellant a notice letter 
under the provisions of the VCAA that also 
is in compliance with the Kent ruling with 
regard to his claim for service connection 
for a right hip disability.  Advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service connection 
for a right hip disability.  Advise the 
appellant of the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  Further notify the 
appellant of information and evidence that 
VA will seek to obtain and information and 
evidence that he is expected to provide.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
swollen neck glands disability.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that a currently diagnosed swollen neck 
glands disability, if shown, is related to 
service or an incident in service.  In 
doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptoms since service.  The rationale for 
the opinion must be provided.

5.  Thereafter, readjudicate the claims 
for service connection on appeal.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

